DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of group I, a bolus delivered within the volume of the tissue and the ablative composition is administered to neural tissue in the reply filed on February 22, 2022 is acknowledged. The traversal is on the ground(s) that there would be no serious burden and all of the claims should be examined together in the interest of conserving resources. This is not found persuasive because resource conservation is not the standard for establishing serious search and/or examination burden. The different groups have different classifications and additional the different groups and species will require different field of search, establishing a serious search and/or examination burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4 and 9 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fischell et al. (EuroIntervention, May 2013) in view of Zhong et al. (US 2005/0064045).
Fischell et al. discloses renal artery denervation using chemical neurolysis via periadventitial injection of dehydrated ethanol (whole document, e.g., abstract). Disruption of renal sympathetic nerve activity results in a substantial and sustained lowering of blood pressure in patients with severe and medically resistant hypertension (p 141, col 1, ¶ 2). A three-needle delivery device comprising an endovascular delivery catheter containing three distal needles housed with individual guide tubes with a steerable, radiopaque 2 cm fixed, floppy guidewire was used (p 141, ¶ bridging cols 1 and 2). This reads on the device required by instant claim 10. The needles are the equivalent of a ~30-gauge needle that can be safely advanced through the renal arterial wall without causing bleeding (p 142, col 2, ¶ 2) to infuse the injectant (ethanol) directly into the adventitial and periadventitial space (p 142, col 1, ¶ 3). This reads on bolus delivery of the ablative composition to the tissue. The injection process was repeated on the contralateral renal artery (p 142, col 2, ¶ 4). The circumferential spread of the injected volumes was evaluated using an ethanol solution that also contained methylene blue and histopathological analysis showed extensive and circumferential nerve injury with 0.15, 0.30 and 0.60 mL injection volumes (p 142, col 2, ¶ 5). There was no evidence of device-related or ethanol-induced injury to the intimal layer of the treated vessels (p 144, col 1, ¶ 2) while there were marked and deep circumferential renal nerve injury at depths of 2 – 8 mm from the intimal surface (p 143, col 2, ¶ 4 and figures 6 and 7A).
The use of ablative composition that comprises an excipient for limiting migration of at least one of the composition and the ablative agent with the body after delivery to the tissue site is not disclosed.
Zhong et al. discloses sterile injectable formulations that comprise an ablation agent in an amount effective to cause necrosis of the tissue; a biodisintegrable viscosity adjusting agent in an amount effective to render the formulation highly viscous, reading on the excipient for limiting migration required by the instant claims; an optional imaging contrast agent; an optional therapeutic agent and an optional liquid selected from water and an organic solvent (whole document, e.g., abstract). Chemo-ablative approaches have been used to treat benign prostatic hyperplasia but the lack of delivery control can lead to unpredictable retention and thus nonspecific ablation of the intended prostate and surrounding tissues and organs (¶ [0005]). The disclosed compositions can be used in methods of treatment of a variety of tissues including kidney tissue (¶ [0008]). The compositions have improved retention in prostate and other tissues resulting in improved delivery efficacy while minimizing adverse effects such as non-specific damage (¶ [0011]). The formulation can also be provided in a form that is capable of being detected by noninvasive monitoring techniques such that the volume and location of the injectable formulation ca be more precisely monitored and controlled (¶ [0012]). High viscosity or highly viscous compositions are those having a kinematic viscosity greater than 100 cps using the conditions set forth in ¶ [0018]. The ablation agent can be ethanol (¶ [0021]), which is also used in a number of the exemplary formulations. When ethanol is selected as the ablation agent, the water:ethanol ratio more typically ranges from about 0:100 to 10:90 (¶ [0025]). Examples of viscosity adjusting agents include a number of celluloses such as methyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose and hydroxypropyl methyl cellulose (¶ [0031]). In example 4, KLUCEL® HF or MF hydroxypropyl cellulose was used to prepare a formulation, and general formulations comprise 1 – 10 wt% HPC; 40 – 100 wt% ethanol and 0.05 – 10 wt% CaCO3 (¶ [0068] onward). KLUCEL® HF has a molecular weight of 1,150,000 Daltons (see Table 2, KLUCEL® hydroxypropylcellulose Physical and chemical properties; 2017 that accompanies this action). The formulation can be injected using syringes or injection catheters with typical injection forces being 10 - 40 lbf with injection volumes typically being 1.0 – 10.0 mL and multiple injection sites may be employed (¶ [0054]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a migration limiting excipient and an imaging contrast agent into the ethanol formulation used in the method of renal artery denervation disclosed by Fischell et al. that is administered and the location of migration of the composition once administered monitored. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Zhong et al. discloses that chemo-ablative formulations such as those comprising ethanol as the ablative agent can exhibit improved delivery efficacy while minimizing adverse effects by increasing the viscosity of the injected composition using viscosity adjusting materials such as cellulose polymers. The drug injection catheter of Fischell et al. can be visualized but the ethanol composition could not be visualized after being delivered. Compositions with increased viscosity will exhibit less spread once injected and the exact extent of spread and localization monitored due to the presence of the imaging contrast agent as disclosed by Zhong et al. The ethanol ablative solution can be administered as boluses to the tissue and it would have been obvious to the person of ordinary skill, based on their knowledge of the treatment to be carried and the disclosures of the applied prior art, to deliver multiple boluses over different areas to the same kidney to treat the desired area and/or to the contralateral kidney, reading on depositing a plurality of boluses within the volume of the tissue.
As to claim 83, the viscosity of the composition at the temperature ranges specified is not explicitly disclosed by the prior art. Viscosity decreases with increasing temperature, which is in line with the required viscosity being < 100 cps at 45 – 50°C being less than the required viscosity of > 500 cps at 35 – 40°C. Both Zhong and Fischell et al. disclose delivery of the ablative composition using injection via needles, with the needles used in Fischell et al. being smaller than those exemplified by Zhong et al. and smaller injection volumes, which can affect the forces required to deliver a particular composition. The viscosity of the composition should be suitable to flow through the injection device but remain sufficiently viscous at the tissue location (normal human body temperature is 37°C, which falls squarely within the range of 35-40°C claimed) to minimize the spread of the composition such that non-targeted areas are not affects. The person of ordinary skill in the art is aware that solutions can be heated to lower the viscosity and make them more flowable. A range of concentrations for the viscosity adjusting agent are taught by the prior art and will result in the compositions having different viscosities. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results based on factors such as the particle injection means, volume to be delivered and the acceptable amount of spread from the injection location. There is no evidence of record as to the criticality of the claimed ranges.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4 and 9 – 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 17 of U.S. Patent No. 10,136,944 in view of Fischell et al. (EuroIntervention, May 20, 2013) and Zhong et al. (US 2005/0064045). The claims of US’944 recite various methods of use, such as blocking one or more nerves (claim 5) or performing architectural destruction of at least one nerve tissue (claim 8) by administration of a composition comprising a neurolytic agent comprising ethanol (reading on an ablative agent), a sympathetic nerve selective neurotoxin and an inflammatory agent (claim 1) that can further comprise migration limiting agent (claim 2). 
Specific method steps of utilizing the composition or specific migration limiting agents are not claimed.
Fischell et al. and Zhong et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the compositions of US’944 in the methods such as those claimed wherein a delivery catheter as disclosed by Fischell et al. is used to deliver a composition as claimed in US’944. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Fischell et al. discloses a drug delivery catheter that can be used to delivery ethanol containing ablative compositions to tissues such as neural tissues. By using a migration limiting agents such as the cellulose polymers disclosed by Zhong et al. and the guidance provided therein as to suitable amounts and viscosities, the compositions will be less likely to migrate from the desired location after delivery to the desired tissue.
The ethanol ablative solution can be administered as boluses to the tissue and it would have been obvious to the person of ordinary skill, based on their knowledge of the treatment to be carried and the disclosures of the applied prior art, to deliver multiple boluses over different areas to the same kidney to treat the desired area and/or to the contralateral kidney, reading on depositing a plurality of boluses within the volume of the tissue.
As to claim 83, the viscosity of the composition at the temperature ranges specified is not explicitly disclosed by the prior art. Viscosity decreases with increasing temperature, which is in line with the required viscosity being < 100 cps at 45 – 50°C being less than the required viscosity of > 500 cps at 35 – 40°C. Both Zhong and Fischell et al. disclose delivery of the ablative composition using injection via needles, with the needles used in Fischell et al. being smaller than those exemplified by Zhong et al. and smaller injection volumes, which can affect the forces required to deliver a particular composition. The viscosity of the composition should be suitable to flow through the injection device but remain sufficiently viscous at the tissue location (normal human body temperature is 37°C, which falls squarely within the range of 35-40°C claimed) to minimize the spread of the composition such that non-targeted areas are not affects. The person of ordinary skill in the art is aware that solutions can be heated to lower the viscosity and make them more flowable. A range of concentrations for the viscosity adjusting agent are taught by the prior art and will result in the compositions having different viscosities. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results based on factors such as the particle injection means, volume to be delivered and the acceptable amount of spread from the injection location. There is no evidence of record as to the criticality of the claimed ranges.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618